KRUEGER, Judge.
Appellant was convicted of the offense of selling and possessing for the purpose of sale whiskey without having obtained a license from the Texas Liquor Control Board authorizing him to do so. Plis punishment was assessed at a fine of $100, and from said judgment he has appealed to this court.
The record in this case is before us without a statement of facts or any bills of exceptions. The complaint and information appear to be in due form. Consequently, there is nothing presented for review.
The judgment of the trial court is affirmed.
Opinion approved by the Court.